352 F.2d 307
Hubert Grey McCULLARS, Appellant,v.UNITED STATES of America, Appellee.
No. 22209.
United States Court of Appeals Fifth Circuit.
November 11, 1965.
Rehearing Denied January 13, 1966.

Appeal from the United States District Court for the Middle District of Alabama; Frank M. Johnson, Jr., Judge.
John Tucker, Birmingham, Ala., for appellant.
Ben Hardeman, U. S. Atty., J. O. Sentell, Asst. U. S. Atty., Montgomery, Ala., for appellee.
Before MARIS,* RIVES, and BELL, Circuit Judges.
PER CURIAM.


1
This appeal is from a conviction and sentence of three years on an indictment charging a conspiracy to violate the internal revenue laws having to do with distilled spirits. Each of the errors assigned has been carefully considered and found to be without merit. There was no abuse of discretion in denying the motion to transfer the case to the Northern District of Alabama. The error based on the procedure used with respect to the plea of guilty entered by a co-defendant is without substance, as are the errors based on the admission and rejection of evidence. The charge on entrapment as given was proper under the circumstances, and the argument of the prosecutor which is claimed as prejudicial was adjusted to the defenses and evidence offered.


2
Affirmed.



Notes:


*
 Of the Third Circuit, sitting by designation